t c summary opinion united_states tax_court roger a green petitioner v commissioner of internal revenue respondent docket no 2253-07s filed date roger a green pro_se michael sargent for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to deduct unreimbursed employee business_expenses for use of his personal vehicle and whether petitioner is entitled to deduct unreimbursed employee business_expenses for tools boots and clothes for the year in issue background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in west virginia when the petition was filed petitioner was employed by w harley miller contractors harley miller of martinsburg west virginia as a general construction worker during petitioner began working for harley miller in when he saw an advertisement for construction workers posted on one of their trucks petitioner applied for a job with the company and traveled to martinsburg for his interview at that time he was unable to find a similar construction job in keyser west virginia harley miller assigned petitioner to work on several of its many job sites within the vicinity of martinsburg during the year in issue petitioner worked at job sites in martinsburg and spring mills and along interstate route the spring mills and interstate route job sites were near martinsburg these sites were miles miles and miles respectively away from petitioner’s home in west virginia these jobs involved the construction and remodeling of middle and high schools refurbishment of a state police barracks and the construction of an interstate rest stop area petitioner drove back and forth between his residence and the work site each day petitioner worked long days often leaving his home very early in the morning and returning home in the evenings he worked every day in except holidays and weekends petitioner did not stay overnight near the work site but instead returned to his home each evening to care for his ailing mother with whom he resided petitioner decided not to relocate his residence to martinsburg because of his mother’s declining health harley miller required petitioner to provide his own work boots gloves bib overalls and outdoor gear petitioner was also required to bring his own tools to the job site these tools consisted of drill sets hammers saws and trowels harley miller did not reimburse petitioner for any of the aforementioned items because he often left his home early in the morning petitioner would usually stop for breakfast on his way to work since most of the job sites were in remote areas petitioner would usually order out for lunch with the rest of the construction crew harley miller did not pay for or reimburse the cost of lunch although petitioner kept receipts for his meals for he subsequently lost all of these receipts when he moved from his ex-girlfriend’s residence back to his parents’ home petitioner maintained a mileage log using a pocket calendar that he kept in his vehicle at the end of each day petitioner would record the total miles that he drove that day petitioner drove an average of big_number miles each month in to and from his home to the job sites petitioner was employed by harley miller until november of when he was no longer assigned to work on any of the company’s construction jobs petitioner was unemployed at the time of trial for petitioner deducted dollar_figure in vehicle expenses using the standard mileage rate of cents per mile and dollar_figure for meals totaling dollar_figure he also deducted dollar_figure for boots and clothes petitioner did not claim entitlement to any the dollar_figure for the meals expense was the amount after reduction for the sec_274 50-percent limitation and the dollar_figure is the total before the application of the 2-percent floor provided by sec_67 the dollar_figure is also before the application of the 2-percent floor deduction for unreimbursed employee business_expenses related to tools on his return in the notice_of_deficiency respondent disallowed all of the aforementioned deductions discussion taxpayers generally bear the burden of proving that the commissioner’s determinations are incorrect rule a however sec_7491 may in specific circumstances place the burden on the commissioner with regard to any factual issue relating to the taxpayer’s liability for tax if the taxpayer produces credible_evidence with respect to that issue and meets the requirements found in sec_7491 the taxpayer bears the burden of proving that he has met the requirements of sec_7491 and b by substantiating items maintaining required records and fully cooperating with the secretary’s reasonable requests miner v commissioner tcmemo_2003_39 nichols v commissioner tcmemo_2003_24 affd 79_fedappx_282 9th cir neither party raised sec_7491 as an issue although we find that petitioner did substantiate some of his claimed vehicle expenses he did not comply fully with respondent’s requests for that documentation before trial since petitioner has not met the requirements of sec_7491 we find that the burden_of_proof remains with him the foremost issue--the determination of petitioner’s tax home--is a legal one and our decision with respect to that issue is unaffected by sec_7491 see 124_tc_95 petitioner deducted the vehicle expenses at issue contending that they were ordinary and necessary business_expenses incurred when harley miller assigned him to work at one of its job sites respondent contends that petitioner’s work outside the area of his residence was a permanent situation and that he made a personal nonbusiness choice to drive to and from work rather than to move closer to his employer’s headquarters and or its job sites in effect respondent’s argument is that petitioner’s tax_home was where he normally worked and that his trips constituted commuting in general a taxpayer may deduct ordinary and necessary expenses paid_or_incurred in connection with the operation of a trade_or_business sec_162 122_tc_305 a trade_or_business includes the trade_or_business of being an employee 91_tc_352 for such expenses to be deductible the taxpayer must not have the right to obtain reimbursement from his employer see 788_f2d_1406 9th cir affg tcmemo_1984_533 vehicle expenses sec_262 disallows any deduction for personal living or family_expenses transportation_expenses ordinarily incurred between one’s residence and one’s principal_place_of_business a job site are typically referred to as commuting expenses and are nondeductible personal expenses under sec_262 413_us_838 326_us_465 a taxpayer whose principal_place_of_business is at a distance from his residence cannot deduct the cost of the travel to and from the business or the costs of meals_and_lodging at the place of business such expenses are regarded as personal commuting expenses and are not deductible under sec_262 fausner v commissioner supra commissioner v flowers supra under an exception to this rule a taxpayer may deduct travel_expenses associated with employment that is temporary as opposed to indefinite in duration when the taxpayer is away from home sec_162 358_us_59 travel away from home generally requires that the taxpayer remain away either overnight or for a period requiring sleep or rest 389_us_299 temporary employment has been defined as that which is forseeably terminable or lasting for a relatively short fixed duration 482_f2d_417 5th cir whether a taxpayer’s job is temporary or indefinite is determined by the facts and circumstances of each case peurifoy v commissioner supra pincite a judicially and administratively recognized exception to the prohibition of deducting commuting expenses applies when the taxpayer’s job is temporary as opposed to indefinite see 70_tc_505 revrul_99_7 1999_1_cb_361 as relevant here because petitioner’s vehicle expenses were for daily transportation they are deductible if his employment was temporary under this exception these expenses must be substantiated under sec_274 rather than sec_274 we are convinced that petitioner accepted his position with harley miller knowing that the company was headquartered in martinsburg miles from keyser and that most if not all of the possible job sites to which he could be assigned would be near martinsburg moreover while we appreciate that all of the jobs that petitioner worked on in were by themselves temporary we are convinced that petitioner’s employment with harley miller was indefinite and that petitioner was aware that harley miller would assign him to job sites predominantly in the vicinity of martinsburg and more than miles from keyser on the basis of the entire record we agree with respondent that petitioner made a personal decision to accept employment with harley miller knowing that the location of the company and its job sites were a considerable distance away from keyser while we are sympathetic as to the exact nature of petitioner’s personal reason for commuting to and from the job site each day we cannot ignore that it was for this personal reason that petitioner chose not to move his residence to be near the principal place of his employment accordingly petitioner is not entitled to deduct the vehicle expenses at issue for unreimbursed employee business_expenses as previously stated a taxpayer generally cannot deduct personal living or family_expenses sec_262 costs of articles of clothing including boots are deductible only if the clothing is required in the taxpayer’s employment is not suitable for general or personal wear and is not worn for general or personal purposes 30_tc_757 nicely v commissioner tcmemo_2006_172 petitioner contends that he spent a total of dollar_figure for clothing and boots and dollar_figure for tools in petitioner’s testimony as to the boots was vague although he did provide the court with a photograph of the boots that he wore for he did not establish whether or how the boots at issue were not suitable for general or personal wear petitioner did not provide photographs of the clothing that he was required to wear at work and he did not explain whether or how the clothing at issue differed from clothing suitable for general or personal wear therefore we are not convinced that either the work boots or the clothing petitioner wore were unsuitable for general or personal wear accordingly petitioner is not entitled any deduction for with respect to boots and clothing as previously stated petitioner did not claim entitlement to any deduction for unreimbursed employee business_expenses related to tools on his return petitioner raised these expenses at trial and respondent who may have incorrectly assumed such expenses had in fact been claimed on the return argued that petitioner was not entitled to any amount for tools for lack of substantiation petitioner acknowledged that he had no receipts for any of the tools purchased during although petitioner did provide photographs of his tools to the court he acknowledged that the photographs were merely representative of the tools that harley miller required him to purchase and not the tools that he actually purchased in petitioner testified that he did purchase a drill set hammers trowels and a hilti gun in as to the hammers purchased he testified that they were manufactured by estwing and cost him dollar_figure apiece although petitioner did not testify as to exactly how many estwing hammers he purchased in we are satisfied that he purchased at least two hammers during that year we are likewise satisfied that petitioner was required to purchase other tools for his job and that he did purchase some of these tools in we are not convinced however that petitioner incurred a dollar_figure expense for such tools for if a taxpayer establishes that he paid_or_incurred a deductible business_expense but does not establish the amount of the deduction we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir for the cohan_rule to apply however a basis must exist on which this court can make an approximation 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir we are satisfied that petitioner incurred deductible expenses during for the purchase of two estwing hammers although we are permitted to estimate the amount of tool expenses under the cohan_rule we lack any evidence of basis as to the other tools purchased accordingly we find that petitioner is entitled to deduct dollar_figure of expenses for tools however since the standard_deduction is greater than petitioner’s deductions allowable on schedule a itemized_deductions respondent’s determination that petitioner is entitled to the standard_deduction is sustained to reflect the foregoing decision will be entered for respondent
